DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
	Response to Amendment
This Action is in response to Applicant’s Remarks filed on 12/17/2021.  Claims 1-13 and 21-26 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 22-26 are rejected under 35 U.S.C. 103 as being un-patentable over Cammarota et al Patent Application No. :( US 2019/0306710 A1) hereinafter referred as Cammarota, in view of Rengarajan et al   US Patent Application No.:( US 2018/0324607 A1) hereinafter referred as Rengarajan.
For claim 1, Cammarota teaches a method of enrolling a wireless access point (AP) into an existing Multi-AP (MAP) wireless network (130 fig. 1), the method comprising: 
Scanning the existing MAP wireless network to identify a controller device of the existing MAP wireless network based on an initial DPP configuration (120 and 350 fig. 3) (paragraph [0011], lines1-6); 
wherein the wireless AP is authenticated using a DPP-capable smartphone performing a DPP authentication procedure (paragraphs [0054], lines 7-16 and [0058], lines1-5), and 
wherein the wireless AP is configured by the DPP-capable smartphone performing an initial DPP configuration procedure to connect the wireless AP to the existing MAP wireless network (paragraph [0051], lines 22-33).  However, Cammarota disclose all the subject matter of the claimed invention with the exemption of the receiving operational parameters from the controller device to configure the wireless AP and to enroll the wireless AP into the existing MAP wireless network as recited in claim 6.
Rengarajan from the same or analogous art teaches the receiving operational parameters from the controller device to configure the wireless AP (paragraph [0015], lines 1-13). and to enroll the wireless AP into the existing MAP wireless network (paragraph [0064], lines 11-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving operational parameters from the controller device to configure the wireless AP and to enroll the wireless AP into the existing MAP wireless network as taught by Rengarajan into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The receiving operational parameters from the controller device to configure the wireless AP and to enroll the wireless AP into the existing MAP wireless network can be modify/implemented by combining the receiving operational parameters from the controller device to configure the wireless AP and to enroll the wireless AP into the existing MAP wireless network with the device. This process is implemented as a hardware solution or as firmware solutions of Rengarajan into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Rengarajan, the motivation for the combination would be to use the operational parameter that will help the system to manage and control more efficiently the device. Also adding the AP into the network map to be identified becoming the method/device more efficient and reliable for a better communication.
For claim 2, Cammarota teaches the method, wherein the operational parameters are defined by a remote service provider (paragraph [0007], lines 1-4).  
For claim 3 Cammarota teaches the method, wherein an Android-compatible operating system is executed by the DPP-capable smartphone (paragraph [0102], lines 7-11).
For claim 4, Cammarota teaches the method, wherein a DPP stack of the Android- compatible operating system is executed by the DPP-capable smartphone to perform the DPP authentication procedure and the DPP configuration procedure (paragraph [0103], lines 1-26).
For claim 5, Cammarota teaches the method, further comprising the wireless AP connecting to an agent of the existing MAP wireless network to perform the scanning of the existing MAP wireless network (303 fig. 3) (paragraph [0068], lines 1-11).  
For claim 7, Cammarota teaches the method, further comprising performing a 4-way handshake between the wireless AP and the controller device to establish 1905-layer keys, and wherein the performing a 4-way handshake is performed using 1905 layer encapsulated messages (paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20).
For claim 8, Cammarota  teaches the method, wherein performing an initial DPP configuration procedure comprises configuring a backhaul STA (bSTA) interface and 1905 layer keys to connect the wireless AP to the existing MAP wireless network (517 fig. 5) (paragraph [0083], lines 7-21), and wherein configuring the wireless AP with operational parameters comprises configuring a Backhaul Basic Service Set (bBSS) radio and a Fronthaul Basic Service Set (fBSS) radio of the wireless AP after the 1905 layer keys are configured (527  and 533 fig. 5)  (paragraph [0083], lines 21-22)-( paragraph [0084], lines 1-11).
For claim 9, Cammarota teaches the method, further comprising scanning a QR code of the wireless AP using the DPP-capable smartphone, wherein the DPP authentication procedure is performed based on the QR code (paragraph [0080], lines 5-14).  
For claim 10, Cammarota teaches a method of enrolling a wireless access point (AP) into a Multi-AP (MAP) wireless network, the method comprising: 
using a controller device of the MAP wireless network to perform a 4-way handshake with the wireless AP to establish 1905 layer integrity and encryption keys for communicating over the MAP wireless network(paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20); 
receiving a configuration request at the controller device of the MAP wireless network from the wireless AP (120 and 350 fig. 3) (paragraph [0011], lines1-6); and 
herein the wireless AP is authenticated using a DPP-capable smartphone performing a DPP authentication procedure (paragraphs [0054], lines 7-16 and [0058], lines1-5), and 
wherein the wireless AP is initially configured using the DPP-capable smartphone performing an initial DPP configuration procedure to connect the wireless AP to the MAP wireless network (paragraph [0051], lines 22-33). However, Cammarota disclose all the subject matter of the claimed invention with the exemption of the using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request as recited in claim 10.
Rengarajan from the same or analogous art teaches the using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request (paragraph [0015], lines 1-13). And (paragraph [0064], lines 11-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request as taught by Rengarajan into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request can be modify/implemented by combining the using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request with the device. This process is implemented as a hardware solution or as firmware solutions of Rengarajan into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Rengarajan, the motivation for the combination would be to use the operational parameter that will help the system to manage and control more efficiently the device. Also adding the AP into the network map to be identified becoming the method/device more efficient and reliable for a better communication.
For claim 11, Cammarota teaches the method, wherein the operational parameters are defined by a remote service provider (paragraph [0007], lines 1-4).  
For claim 12, Cammarota teaches the method, wherein the DPP-capable smartphone executes an Android-compatible operating system (paragraph [0102], lines 7-11).
For claim 13, Cammarota teaches the method, wherein the DPP-capable smartphone performs DPP authentication and DPP configuration using a DPP stack of the Android-compatible operating system (paragraph [0103], lines 1-26).
For claim 22, Cammarota  teaches the method, wherein the controller device configures Backhaul Basic Service Set (bBSS) and Fronthaul Basic Service Set (fBSS) radios of the wireless AP (527  and 533 fig. 5)  (paragraph [0083], lines 21-22)-( paragraph [0084], lines 1-11).
For claim 23, Cammarota teaches the method, wherein the 4-way handshake is performed using 1905 layer encapsulated messages (paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20).
For claim 24, Cammarota teaches the method, wherein the DPP authentication procedure comprises a DPP authentication request, a DPP authentication response, and a DPP authentication confirmation (paragraph [0103], lines 1-26).
For claim 25, Cammarota teaches the method, wherein the DPP authentication procedure is performed using at least one of: Near-field communication (NFC); Bluetooth; and Bluetooth Low Energy (BLE) (paragraph [0043], lines 19-22) and (paragraph [0059], lines 7-10).
For claim 26, Cammarota teaches a non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by one or more processors of a device, causes the device to execute a method for enrolling a wireless access point (AP) into a Multi-AP (MAP) wireless network, the method comprising: 
using a controller device of the existing MAP wireless network to perform a 4- way handshake with the wireless AP to establish 1905 layer integrity and encryption keys for communicating over the MAP wireless network (paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20);
receiving a configuration request at the controller device of the MAP wireless network from the wireless AP (120 and 350 fig. 3) (paragraph [0011], lines1-6); and 
wherein the wireless AP is authenticated using a DPP-capable smartphone performing a DPP authentication procedure (paragraphs [0054], lines 7-16 and [0058], lines1-5), and wherein the wireless AP is initially configured using the DPP-capable smartphone performing an initial DPP configuration procedure to connect the wireless AP to the MAP wireless network (paragraph [0051], lines 22-33). However, Cammarota disclose all the subject matter of the claimed invention with the exemption of the using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request as recited in claim 26.
Rengarajan from the same or analogous art teaches the using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request (paragraph [0015], lines 1-13) and (paragraph [0064], lines 11-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request as taught by Rengarajan into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request can be modify/implemented by combining the using the controller device to configure the wireless AP with operational parameters to enroll the wireless AP into the MAP wireless network in response to the configuration request with the device. This process is implemented as a hardware solution or as firmware solutions of Rengarajan into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Rengarajan, the motivation for the combination would be to use the operational parameter that will help the system to manage and control more efficiently the device. Also adding the AP into the network map to be identified becoming the method/device more efficient and reliable for a better communication.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Cammarota et al Patent Application No. :( US 2019/0306710 A1) hereinafter referred as Cammarota, in view of Rengarajan et al   US Patent Application No.:( US 2018/0324607 A1) hereinafter referred as Rengarajan, in further view of Wang et al   US Patent Application No.:( US 2009/0016333 A1) hereinafter referred as Wang.
For claim 6, Cammarota disclose all the subject matter of the claimed invention with the exemption of the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network as recited in claim 6.
Wang from the same or analogous art teaches the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device (paragraph [0192], lines 1-14); and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network (paragraph [0190], lines 1-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network as taught by Wang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network can be modify/implemented by combining the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Wang, the motivation for the combination would be to use the 4-way handshake exchanging 4 messages between an access point and the client device generating some encryption keys which can be used to encrypt actual data sent over Wireless medium becoming the method/device more efficient and reliable for a better and faster communication.
For claim 21, Cammarota disclose all the subject matter of the claimed invention with the exemption of the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP as recited in claim 21.
Wang from the same or analogous art teaches the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP (paragraph [0192], lines 1-14).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP as taught by Wang into the onboarding multiple access point’s multi AP device with protocol DPP of Cammarota.   
The controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP can be modify/implemented by combining the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Wang, the motivation for the combination would be to use the 4-way handshake exchanging 4 messages between an access point and the client device generating some encryption keys which can be used to encrypt actual data sent over Wireless medium becoming the method/device more efficient and reliable for a better and faster communication.
Response to Arguments
Applicant's arguments filed on 03/11/2022, with respect to claims 1, 10 and 26 have been fully considered but they are not persuasive. 
Applicant asserts that Rengarajan does not teach in claims 1, 10 and 26, " enrolling a new wireless AP into an existing multi-AP (MAP) wireless network.". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
I.  2111.01 Plain Meaning 
 IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186). Regarding to claims 1, 10 and 26, the applicant improperly imports the following “  " enrolling a new wireless AP into an existing multi-AP (MAP) wireless network." However, the claim states “enrolling wireless AP into an existing multi-AP (MAP) wireless network.". 
II. Regarding to applicant’s arguments on pages 7-8 that “Rengarajan is silent regarding to enrolling a new wireless AP into an existing multi-AP (MAP) wireless network”. However, Rengarajan teaches the AP that should transmit when the AP is transmitting. It is depending on how that interference impacts the signal received by the AP client depending on the signal-to-interference- plus-noise (SINR) at the AP client. In addition to adapting to SINR, CSTs should also adapt to the AP density, as more APs are added to the network, as well as adapt to the client data requirements and changing propagation conditions of APs sharing the same channel. Setting the threshold adaptively can both increased throughput and reduce packet error probability as disclosed on Paragraph [0046]. 
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642